
	

113 S2942 IS: Infectious Disease Hospital Hubs Act
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2942
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Mr. Markey (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a Hospital Fund for the treatment of individuals with Ebola or other specified
			 infectious diseases.
	
	
		1.Short title
			This Act may be cited as the
		  Infectious Disease Hospital Hubs Act.
		2.Public Health and Social Services Emergency fundPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 319C–2 the following:319C–3.Treatment of individuals with Ebola or other infectious diseases(a)In generalIf the Secretary determines that there is an emergency, or significant potential for an emergency,
			 that involves a specific infectious disease, the Secretary, after
			 consultation with appropriate public health officials, may award grants
			 under
			 subsection (b) to prepare for such emergency or potential emergency and
			 grants to provide
			 compensatory
			 awards under subsection (c), as may
			 be
			 appropriate.(b)Grants for surge capacity and To enhance community and hospital preparedness(1)In generalThe Secretary may award grants to States to enable such States to
			 improve surge capacity and enhance community and hospital preparedness for
			 an emergency involving a specified infectious disease.(2)EligibilityTo be eligible for an award under this subsection, a State shall—(A)designate, in consultation with the Centers for Disease Control and Prevention 
		    and lead health officials of the State, one or more hospitals that volunteer to
			 treat
			 individuals with a specified infectious disease; and(B)submit an application at such time, in such manner, and containing such information 
		   as the Secretary may require, including an assurance that the State will adhere
			 to any
			 applicable 
		   guidelines established by the Secretary.(3)Use of fundsAn award under this subsection shall be expended for any of the following activities needed to 
treat individuals with a specified infectious disease:(A)Renovating, constructing, or retrofitting a hospital or building.(B)Purchasing mobile specialized infectious disease isolation units and equipment.(C)Acquiring personal protective equipment  to be used by health care workers during management
			 of patients.(D)Hiring additional staff as necessary to replace staff assigned to treat individuals with a
			 specified
			 infectious disease.(E)Overtime of existing staff for treatment of individuals with a specified infectious disease.(F)Handling, transporting, and disposing of waste related to the specialized treatment of a specified
			 infectious disease.(G)Covering direct and indirect costs associated with treatment of a specified infectious disease.(H)Training health care professionals and other hospital staff, as appropriate, regarding—(i)procedures and protocols with respect to a specified infectious disease;(ii)appropriate use of personal protective equipment;(iii)screening questions, triage techniques, and health information
			 technology related to an infectious disease, such as Ebola;(iv)identification, testing, and specimen collection and transport procedures with respect to a
			 specified infectious disease;(v)isolation and quarantine procedures;(vi)cleaning and disinfection protocols;(vii)handling, transporting, and disposing of waste related to the specialized treatment of a specified
			 infectious disease; or(viii)handling of human remains of patients with a specified infectious disease.(4)Technical assistanceThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the
			 Assistant Secretary for Preparedness and Response, or other heads of
			 agencies of
			 the Department of Health and Human Services, may provide to States awarded
			 grants under this subsection technical assistance on—(A)procedures and protocols with respect to a specified infectious disease;(B)appropriate use of personal protective equipment;(C)screening questions, triage techniques, and health information
			 technology related to an infectious disease, such as Ebola;(D)identification, testing, and specimen collection and transport procedures with respect to a
			 specified infectious disease;(E)isolation and quarantine procedures;(F)cleaning and disinfection protocols;(G)handling, transport, and disposal of waste related to the specialized treatment of a specified
			 infectious disease; or(H)handling of human remains of patients with a specified infectious disease.(c)Grants for distribution of compensatory awards(1)In generalThe Secretary may award additional grants to States that receive a grant under subsection (b) for
			 the purpose of distributing compensatory awards to any hospital within the
			 State that has been designated under subsection (b)(2)(A) and has treated
			 an individual with a specified infectious disease.(2)Use of fundsA grant awarded under this subsection shall be distributed to any hospital described in paragraph
			 (1) in order to compensate such hospital for—(A)documented costs associated with the specialized treatment of an individual with a specified
			 infectious disease, except such compensation may not be provided for the
			 cost of any treatment, payment for which has been made, or can reasonably
			 be expected to be made, under any State compensation program, under an
			 insurance policy, under any Federal or State health benefits program, or
			 by an entity that provides health services on	prepaid basis; or(B)damages for lost business activity or lost services directly attributable to the specialized
			 treatment of a specific infectious disease, provided that such damages are
			 supported by a  reasonably accurate measurement or estimate, including
			 appropriate documentation supporting the claim.(d)DefinitionsIn this section—(1)the term infectious disease means a disease that the Secretary determines to be infectious and to require isolation and
			 specialized treatment; and(2)the term specified infectious disease means an infectious disease with respect to which the Secretary determines under subsection (a)
			 there is an emergency or a significant potential for an emergency.(e)Use of grant fundsA State  receiving funds under subsection (b) or (c) shall expend such funds solely for any of the
			 purposes
			 described in paragraphs (3) and (4) of subsection (b) or  solely for
			 disbursement to hospitals
			 under subsection (c)(2), as applicable. Any funds not so expended or
			 disbursed  within 90 days of receipt of such funds shall be returned to
			 the Secretary and shall remain available for the purpose of carrying out
			 this
			 section.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $125,000,000 for the period of
			 fiscal years 2015 through 2019, to remain available until expended..
		
